Citation Nr: 1517873	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  05-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to a rating higher than 50 percent for bipolar disorder with mood disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2005 and December 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified during a formal hearing conducted by a Decision Review Officer in January 2006 and during a video conference hearing conducted by the undersigned Veterans Law Judge in October 2008.  Both hearings were held at the RO.  Transcripts of these hearings have been associated with the claims file.

In December 2010, the Board denied the claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia, bipolar disorder, and PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court set aside the December 2010 Board decision, as it essentially determined that the Board based its denial of the claim on an inadequate April 2010 VA medical opinion.  The Court remanded this matter for further proceedings consistent with its findings.  However, the claim for service connection for PTSD was denied on a different factual basis (the absence of a verifiable and credible stressor) and was not disturbed by the Court's April 2012 decision.  The Court did not address the issue of TDIU as it is intertwined with the service connection claim for an acquired psychiatric disability, which the Court remanded.  On remand the Court instructed that the Board reconsider the issue of TDIU.  

In appealing the December 2010 Board decision to the Court, the Veteran only advanced arguments with respect to his diagnosed schizophrenia disorder.  However, the Board notes that that the Court held that a claim for service connection for PTSD encompasses claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the medical evidence includes diagnoses of schizophrenia and PTSD, and the Veteran has not explicitly indicated a desire to limit his claim to only the schizophrenia diagnosis, the Board has continued to characterize his claim as one for an acquired psychiatric disorder in accordance with Clemons, as reflected above.  

In January 2013 the Board remanded the matter to comply with the Court's directives.  The Board requested that the Veteran be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder, other than a mood disorder and PTSD, that is related to service.  

In a rating decision in August 2014, the RO granted service connection for service connection for bipolar disorder and added it to the existing service-connected mood disorder and assigned a 50 percent rating (the mood disorder previously was rated 30 percent disabling).  The bipolar disorder, being part and parcel of the issue of service connection for a psychiatric disorder, is no longer in appellate status.  In September 2014, a notice of disagreement was received from the Veteran regarding the 50 percent rating for the service-connected bipolar disorder and mood disorder.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

Although VBMS shows that the Veteran's composition book, which includes his alleged inservice sexual assault stressor statements, was received in December 2014, it is unclear whether this was the initial date of receipt as the statements are dated in April 2005.  Regardless of when this evidence was first received, the statements are cumulative or duplicative of the evidence of record at the time of the last Supplemental Statement of the Case dated in September 2014 and a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304. 

The issue of a rating higher than 50 percent for bipolar disorder and mood disorder and entitlement to TDIU are addressed the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not serve in combat and his claimed in-service PTSD stressors have not been corroborated. 

2. The clinical evidence shows that the Veteran's symptoms of schizophrenia cannot be distinguished from his service-connected bipolar disorder.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2. The criteria for service connection for schizophrenia are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2005 and August 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In August 2006 the Veteran also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication of the service connection claim for schizophrenia, the procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the June 2010 Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  Although the RO attempted to obtain treatment records from Twin Valley Behavioral Healthcare (formerly Central Ohio Psychiatric Hospital) and Riverside Methodist Hospital, these records were either destroyed or unable to be located.  Further, the Veteran submitted additional records as well as written statements in support of his claims, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in October 2008. 

The Veteran also was afforded VA examinations, including in April 2010 and February 2014.  While it has been determined that the April 2010 VA examination is inadequate, the February 2014 VA examination is thorough and fully sufficient upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided an opinion based on a review of the claims file.  

During the October 2008 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A specific VA regulation applies to PTSD claims.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996). 

With regard to the second PTSD criterion, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as provided below, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, at 395-396. 

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 

Paragraph 5.14c states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of particular pertinence are the provision of subparagraphs (8) and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor."  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  The content of the above provisions in M21-1 recently has been re-designated as M21-1, Part IV, ii, 1.D.5(m) and (n).  A Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Board also notes that VA recently amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  Here, however, as the Veteran's claimed stressors are not related to his fear of hostile military or terrorist activity, the amendment is not applicable. 

PTSD

With respect to element (1) of 38 C.F.R. § 3.304(f), current disability, a VA psychiatrist diagnosed the Veteran with PTSD in a July 2006 treatment note. Element (1) is accordingly met. 

With respect to element (3), medical nexus, in the same July 2006 VA treatment note, the psychiatrist indicated that the Veteran's PTSD is secondary to sexual trauma in the military.  Accordingly, element (3) has arguably been established. 

With respect to critical element (2), combat status or verified stressors, the Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressor upon which he relies is related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressors.  See 38 C.F.R. § 3.304(f). 

In January 2000, the Veteran was examined by a physician at the Ohio State University Medical Center, wherein he reported suffering several traumatic experiences in the military to include being assaulted, sodomized, and finding out his father was dying of cancer but not being allowed to leave the service.  He contended that he went AWOL because he was very hyped up, full of energy, and needed to leave.  He indicated that he had a lot of difficulty in the military and although he was not treated, he seemed to have worries about being harmed. 

The Veteran in later statements elaborated that he was assaulted twice in June 1973 and July 1973 by Army Specialist "R.H." of the 1st Battalion, 50th Mechanized Infantry, 2nd Armor Division, HQ company.  He further indicated that Army Specialist R.H. was the 21-year old personal driver for the battalion commander.  The Veteran stated that Army Specialist R.H. assaulted him in retaliation for walking into their quarters while he was using heroin, and that R.H. was later arrested and court-martialed for the assault.  See, e.g., statements dated in July 2007 and August 2009.  

At his October 2008 Board videoconference hearing, the Veteran testified as to additional incidents of in-service assault and harassment.   He described suffering from daily sexual harassment and two sexual assaults while in basic training at Fort Knox, Kentucky.  The first such assault occurred when four to five other soldiers held him down while another soldier attempted to insert his penis into the Veteran's mouth, although the incident was broken up by a drill sergeant.   The second incident occurred when a fellow soldier teased the Veteran that he was going to enter his bunk at night, but the Veteran chased him away with his entrenching tool.  The Veteran testified that he attempted to report these incidents to his captain, but that his captain did not want to hear about the accusations.  Significantly, the Veteran did not provide dates or names of those involved in the alleged assault. 

A review of the Veteran's service records demonstrates a lack of evidence tending to corroborate the Veteran's reported in-service stressors.  The Veteran's contemporaneous personnel and service treatment records do not indicate any report made by the Veteran that he was assaulted or threatened with assault.  Service personnel records indicated that the Veteran was AWOL from July 21, 1973, to August 20, 1973.  Moreover, there is no evidence of psychiatric symptomatology.  On his November 1972 Report of Medical History upon enlistment, the Veteran indicated that he never suffered from depression, excessive worry, or nervous trouble of any sort.  Similarly, his November 1972 Report of Medical Examination upon enlistment indicated that his psychiatric state was within normal limits, with no evidence of personality deviation.  In his August 1973 Report of Medical History at separation, the Veteran again indicated that he never suffered from depression, excessive worry, or nervous trouble of any sort.  Similarly, his August 1973 Report of Medical Examination upon separation indicated that his psychiatric state was within normal limits, with no evidence of personality deviation. 

In correspondence to his Commanding General dated in August 1973, the Veteran indicated that he did not want to stay in service because he did not like Army life, because his family needed him, and because his recruiter did not explain many details about the Army to him.  He was discharged in October 1973. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Crucially, aside from the Veteran's statements, the record does not contain any evidence which indicates that the Veteran was assaulted in service.  VA has gone through great lengths to corroborate the Veteran's allegations.  As indicated above, the Veteran explained in great detail how he was assaulted twice in June 1973 and July 1973 by Army Specialist "R.H." of the 1st Battalion, 50th Mechanized Infantry, 2nd Armor Division, HQ company.  He further indicated that Army Specialist R.H. was the 21-year old personal driver for the battalion commander and an amateur boxing champion who hailed from Philadelphia, Pennsylvania.  The Veteran stated that Army Specialist R.H. assaulted him in retaliation for walking into their quarters while he was using heroin, and that R.H. was later arrested and court-martialed for the assault. 

However, pursuant to the Board's December 2008 remand, the RO unsuccessfully attempted to verify the alleged assault with the U.S. Army Legal Services Agency.  In correspondence dated in January 2009, the Legal Services Agency responded that they maintain custody of all permanent court-martial records, but that their indexes had no such record pertaining to an assault perpetrated upon the Veteran.  In addition, the Legal Services Agency indicated that a search by subject name conducted by the U.S. Army Criminal Investigation Command also yielded negative results, with no court martial found for R.H.  Based on this response, the RO issued an "Unavailability of Service Treatment Records" memorandum in December 2009, finding that all efforts to obtain the needed information have been exhausted, and that any further attempts would be futile.  In response, the Veteran submitted correspondence in December 2009 admitting that he was not certain of the name of the man who assaulted him. 

Records generated by the U.S. Army Legal Services Agency and U.S. Army Criminal Investigation Command are highly probative evidence because they are created with the specific view of recording events similar to those alleged by the Veteran.  They are official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  In other words, had the Veteran been the victim of an assault, where he said the assailant was ultimately court martialed, there would be some record of the proceedings.

The Board has also thoroughly reviewed the Veteran's service treatment records and there was no mention of trauma.  Although his service personnel records indicated that the Veteran was performing very poorly, at the time he attributed this performance to his dislike of the Army lifestyle and his desire to be with his family in a time of need.  The Board also notes that several years passed before the Veteran associated his psychiatric problem with in-service assaults. 

The Board places far greater probative value on the pertinently negative contemporaneous service department records than it does on the more recent statements of the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events over thirty years ago.  See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The Board assigns no probative value to the Veteran's allegations of being assaulted in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Accordingly, the Board finds the Veteran's statements to be lacking in credibility and probative value. 

In short, the Board finds that a preponderance of the evidence is against the existence of the purported in-service assault or any other in-service stressor.  Hickson element (2) has not been met, and the Veteran's claim fails on that basis alone.  Accordingly, for reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  There is no doubt to resolve.  Accordingly, the claim of service connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  



Schizophrenia

Having determined that entitlement to service connection for PTSD is not in order, the Board will now assess whether service connection should be granted for any of the Veteran's other psychiatric disabilities.  

As discussed in the Introduction, the Veteran has been granted service connection for a mood disorder and bipolar disorder.  Other than schizophrenia, there is no remaining psychiatric disability for consideration in this appeal.  

By way of history, the Veteran's service treatment records do not show treatment or complaints for any psychiatric disorder.  After service, the evidence shows the Veteran first received psychiatric treatment in 1976 from the Central Ohio Psychiatric Hospital.  Private psychiatric hospital records show that the Veteran was hospitalized and treated for schizophrenia from June 1985 to July 1985.  

The evidence is at least in relative equipoise as to the grant of service connection for schizophrenia for the following reasons.  On VA examination in February 2014, the examiner determined that the Veteran's psychiatric diagnoses include bipolar disorder and PTSD.  He noted that at times the Veteran also has been diagnosed with schizoaffective disorder, bipolar type.  The examiner opined that it is not possible to differentiate symptoms attributable to each diagnosis because it is difficult to distinguish to what extent the Veteran's symptoms are attributable to each diagnosis.  Symptoms, such as insomnia, irritability, and trouble concentrating overlap.  Put another way, there is no bright line separating the symptoms of the Veteran's service connected mood disorder and bipolar disorder from his schizophrenia.  The symptoms are instead comingled.

VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorders and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction. See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Thus, in light of the February 2014 VA examination, the clinical evidence establishes that the symptoms associated with schizophrenia cannot be distinguished from the symptoms of the service-connected bipolar disorder.  There is no basis for finding that the etiological relationship between the Veteran's schizophrenia and his active service is any different from that of his bipolar disorder, which has been found to be related to his active service.  The Veteran's diagnosis of schizophrenia should be added to his previous grants of service connection for bipolar disorder and mood disorder.  However, the Board notes that because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  

There also is a negative VA opinion dated in April 2010.  The Court in the April 2012 Memorandum Decision found the April 2010 opinion to be inadequate as the examiner did not provide an adequate basis to support his opinion that the Veteran's schizophrenia was not related to service.  The examiner identified the rationale for his opinion as his "clinical experience and expertise [and] review of [the] treatment records", a rationale which the Court determined did not provide any explanation as to how the examiner reached this conclusion.  Thus the Board will not further consider the April 2010 VA examination.  It is noteworthy that the Court also found that the medical evidence did not clearly indicate whether the claimed disorders were manifested by symptomatology that was separate and apart from the Veteran's already service-connected mood disorder.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  

Therefore in resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for schizophrenia is warranted. 38 U.S.C.A. 
§ 5107 ; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for schizophrenia is granted.  

REMAND

As explained in the Introduction, in the rating decision in August 2014, the RO granted service connection for bipolar disorder and added it to the existing service-connected mood disorder and assigned a 50 percent rating (the mood disorder previously was rated 30 percent disabling).  In September 2014, a notice of disagreement was received from the Veteran regarding the 50 percent rating for the service-connected bipolar disorder and mood disorder.  Schizophrenia has not been added as a service connected psychiatric disability.  To date, a Statement of the Case has not been sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

At this juncture the issue of TDIU has become intertwined with the issue of a higher rating for the service-connected psychiatric disorder and the AOJ must review the TDIU issue in conjunction with this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. After implementing the Board's allowance of service connection for schizophrenia and including it with the already service-connected bipolar disorder and mood disorder, issue a Statement of the Case on the issue of a rating higher than 50 percent for the service-connected psychiatric disorder.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  
   
2. After undertaking any further development deemed warranted, the claim for TDIU must be readjudicated.  If the TDIU claim sought on appeal remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


